Exhibit 10.1

ZEBRA TECHNOLOGIES CORPORATION

AND ITS SUBSIDIARIES

2006 MANAGEMENT BONUS PLAN

SECTION 1 - PURPOSE

1.1        Purpose: Zebra Technologies Corporation and its subsidiaries
(“Zebra”) sponsors a Management Bonus Plan (the “Plan”) to focus the attention
of participants on growing the business based on a specific set of goals and to
reward performance in attaining these goals. While Associates play many
different roles within the Company, the Company will be successful only if all
Associates are focused on achieving common goals, strive individually for
functional excellence in their assigned roles, and contribute to organizational
excellence as a team.

SECTION 2 - DEFINITIONS

2.1        Definitions: Wherever used herein, the following terms shall have the
respective meanings set forth below, unless otherwise expressly provided. When
the defined meaning is intended, the term is capitalized.

 

  (a) “Associate” shall mean an employee of Zebra Technologies Corporation or
one of its subsidiaries.

 

  (b) “Base Earnings” shall mean the actual gross base pay received, while an
eligible Participant, during the Plan Year. Base Earnings shall exclude payments
of all other bonuses, commissions, imputed income, and any other non-base pay
forms of compensation.

 

  (c) “Bonus Award” shall mean the award earned by a Participant based on a
comparison of actual year-end results against the Financial Performance Goals
and Individual Performance Goals established at the beginning of the Plan Year.

 

  (d) “Cause” shall mean a Participant’s failure to follow directives and
policies of the Company, the failure to follow the reasonable directives of a
superior, willful malfeasance, gross negligence, acts of dishonesty, or conduct
injurious to the Company.

 

  (e) “Committee” shall mean the Compensation Committee of the Board of
Directors of Zebra Technologies Corporation.

 

  (f) “Company” shall mean Zebra Technologies Corporation and its subsidiaries.

 

  (g) “Financial Performance Goal” shall mean the budgeted level of operating
profit, adjusted to remove the effect of foreign currency fluctuations, for the
Company or applicable business unit, for the Plan Year.

 

  (h) “Individual Performance Goals” shall mean clear, specific, and measurable
goals that are established at the beginning of the Plan Year, are aligned with
the overall goals of the Company or applicable business unit, and are approved
by the applicable business unit or functional Vice President.

 

  (i) “Participant” shall mean an Associate of the Company who is in a position
meeting the defined eligibility criteria for participation in the Plan, as
stated in Sections 3.1 and 3.2., for a specified Plan Year.

 

  (j) “Performance Payout Percentage” shall mean the amount of Target Bonus
Percentage awarded based on the level of goal achievement.

 

  (k) “Plan” shall mean the Zebra Technologies Corporation and Its Subsidiaries
2006 Management Bonus Plan in the form established and defined herein.



--------------------------------------------------------------------------------

  (l) “Plan Year” shall mean the fiscal year of Zebra Technologies Corporation,
which extends from January 1, 2006 through December 31, 2006.

 

  (m) “Section 16 Officers” shall mean any officers of the Company as defined in
Rule 16a-1 under the Securities Exchange Act of 1934, as amended.

 

  (n) “Target Bonus Percentage” shall mean the percent of Base Earnings which
would be paid to a Participant if the respective target levels of the Financial
Performance Goals and Individual Performance Goals applicable to such
Participant in a particular Plan Year were achieved.

SECTION 3 - ELIGIBILITY AND PARTICIPATION

3.1        Eligibility: Eligibility for participation in the Plan will be
limited to those Associates who, by the nature and scope of their position,
regularly and directly make or influence policy or operating decisions which
impact the growth, profitability, and earnings results of the Company. For
purposes of this Plan, such Associates are limited to Vice Presidents,
Directors, and Managers, by job title, provided they are assigned a salary grade
of E-12 or above. Department supervisors also may be considered eligible for
participation provided they are in an exempt salaried position and regularly
supervise no less than four direct reports. Any Associate participating in a
sales incentive or commission arrangement shall be excluded from participation
in this Plan.

3.2        Participation: Participation in the Plan shall be determined annually
by the Vice President, Human Resources; provided, however, that participation by
Section 16 Officers of the Company shall be determined by the Committee.
Associates approved for participation shall be notified of their selection.

3.3        Partial Plan Year Participation: The Vice President, Human Resources
may allow an Associate who becomes eligible during the Plan Year, either as a
new hire or as a result of an internal promotion, to participate in the Plan
provided, however, that participation by Section 16 Officers of the Company
shall be determined by the Committee. In such case, only Base Earnings received,
while an eligible Participant, in the Plan Year shall be used in calculating the
Bonus Award. Newly hired Associates must have a hire date prior to November 1,
2006.

3.4        Changes In Participation Level and/or Organizational Unit: A
Participant who changes positions and/or is assigned to a different
organizational unit (as defined by their reporting relationship), during the
Plan Year, shall have their Bonus Award calculated on a prorated basis using the
time eligible in each situation to account for changes in the calculation
components.

3.5        No Right to Participate: Participation by an Associate in a prior
Plan Year does not provide a right or entitlement to be selected for
participation in a current or future Plan Year.

SECTION 4 – BONUS AWARD DETERMINATION

4.1        Financial Performance Goals: The Financial Performance Goals for the
Company and for designated business units shall be based on the applicable
budgeted level of operating profit, adjusted to remove the effect of foreign
currency fluctuation, for the Plan Year. The Financial Performance Goals shall
represent the target level of performance required to earn one hundred percent
(100%) of the Target Bonus Percentage. The minimum performance level required to
receive a bonus award under the financial performance component of this Plan
shall be 8.1% less than the applicable Financial Performance Goal. The maximum
performance level rewarded under terms of this Plan shall be 8.1% greater than
the applicable Financial Performance Goal.

4.2        Individual Performance Goals: All Participants, except those assigned
a job title of Vice President and above, shall be required to establish
Individual Performance Goals for the Plan Year. Individual Performance Goals
shall be clear, specific, measurable, aligned with overall Company goals and
approved by their functional Vice President.

4.3        Bonus Components: All Participants, except those assigned a job title
of Vice President and above, shall have their individual Bonus Award calculated
on the basis of two independent bonus components: a financial performance
component and an individual performance component. These two bonus components
will be calculated separately and added together to determine the Participant’s
Bonus Award. Participants assigned a job title of Vice President or higher shall
have their individual Bonus Award calculated on the basis of the financial
performance component only, with no individual performance component. The
assignment and weighting of bonus components shall be communicated to
Participants at the same time as their eligibility notification.



--------------------------------------------------------------------------------

4.4        Performance Payout Percentage: The performance level, for each bonus
component, shall be determined by dividing actual results by the applicable
Financial Performance Goal or Individual Performance Goal. The Performance
Payout Percentage for various achievement levels shall be determined in
accordance with the following scale:

Maximum performance level = Maximum Performance Payout Percentage (150%)

Target performance level = Target Performance Payout Percentage (100%)

Minimum performance level = Minimum Performance Payout Percentage (50%)

Performance Payout Percentages for achievement between these levels shall be
calculated on a linear basis. In no case shall the maximum Performance Payout
Percentage be exceeded for achievement in excess of the maximum performance
level, nor shall payment be made for achievement that falls below the minimum
performance level, as defined in Section 4.1 hereof.

4.5        Bonus Award Calculation: At the end of each Plan Year, the Company
shall evaluate actual results against Financial Performance Goals and, where
applicable, against Individual Performance Goals, and compute Bonus Awards for
each Participant. These computations shall be made using the following formula:

BONUS AWARD = (A x B x C x D) + (A x B x E x F)

 

Where:

    A = Base Earnings   B = Target Bonus Percentage   C = Financial Performance
Goal Performance Payout Percentage   D = Financial Performance Goal weighting
percentage   E = Individual Performance Goal Performance Payout Percentage
(where applicable)   F = Individual Performance Goal weighting percentage (where
applicable)

4.6        Illustrative Example: The following example is provided for
illustrative purposes only. If a Participant’s 2006 Base Earnings were equal to
$80,000, and the Participant’s Target Bonus Percentage was equal to 10%, and the
applicable Financial Performance Goal Performance Payout Percentage were equal
to 95% with a 60% weighing percentage, and the Participant’s Individual
Performance Goal Performance Payout Percentage were equal to 110% with a 40%
weighing percentage; then the amount of Bonus Award earned would be equal to:

($80,000 X .10 X .95 X .60) + ($80,000 X .10 X 1.10 X .40) = $8,080

4.7        Multiple Financial Performance Goals: In cases where multiple
Financial Performance Goals are used, each Financial Performance Goal
achievement percentage will be calculated separately and adjusted by applying
the assigned weighting to each Financial Performance Goal used. The results of
these independent calculations will then be added together to determine a single
consolidated Financial Performance Goal achievement percentage.

4.8        Minimum Performance Standard: Participants whose personal performance
is rated as “Unacceptable” as part of the Zebra Technologies Corporation Annual
Performance Management Review process shall not be eligible to receive an award
under this Plan, including any bonus resulting from the achievement of Financial
Performance Goals and / or Individual Performance Goals.

 

SECTION 5 – PAYMENT OF BONUS AWARDS

5.1        Form and Timing of Payment: Payment of Bonus Awards shall be made in
cash, subject to applicable payroll tax and benefit plan withholdings, as soon
as administratively feasible after the end of the Plan Year following the final
determination of the fiscal year’s financial results.



--------------------------------------------------------------------------------

SECTION 6 – TERMINATION OF EMPLOYMENT

6.1        Termination of Employment Due to Voluntary Resignation: In the event
a Participant’s employment is terminated due to voluntary resignation prior to
the end of the Plan Year, the Participant shall not be entitled to an award for
the Plan Year in which the termination occurs.

6.2        Termination of Employment for Cause: In the event a Participant’s
employment is terminated for Cause prior to the end of the Plan Year, the
Participant shall not be entitled to an award for the Plan Year in which the
termination occurs.

6.3        Termination of Employment Due to Death: In the event a Participant’s
employment is terminated by reason of death, the Bonus Award shall be calculated
on a prorated basis.

6.4        Termination of Employment for Reasons Other Than Voluntary
Resignation, Cause, or Death: In the event a Participant’s employment is
terminated for reasons other than voluntary resignation, Cause or death prior to
the end of the Plan Year, a prorated Bonus Award may be paid in the sole
discretion of the Vice President, Human Resources.

 

SECTION 7 – RIGHTS OF PARTICIPANTS

7.1        Employment: Nothing in this Plan shall interfere with or limit in any
way the right of the Company to terminate or change a Participant’s employment
at any time, nor confer upon any Participant any right to continue in the employ
of the Company. Nothing herein contained shall limit or affect in any manner or
degree the normal and usual powers of management, exercised by the officers and
the Board of Directors of the Company to change the duties or the character of
employment of any Associate or to remove the individual from the employment of
the Company at any time, all of which rights and powers are expressly reserved
by the Company.

 

SECTION 8 – ADMINISTRATION

8.1        Administration: This Plan shall be administered by the Vice
President, Human Resources in accordance with the provisions contained herein;
subject to the direction and approval of the Committee with respect to matters
relating to any Section 16 Officers of the Company.

8.2        Questions of Construction and Interpretation: The determination of
the Vice President, Human Resources in construing or interpreting this Plan or
making any decision with respect to the Plan shall be final, binding, and
conclusive upon all persons. The Vice President, Human Resources’ interpretative
responsibility shall include any and all definitions in the Plan, including, but
not limited to, interpretations of Cause.

8.3        Amendments: The Company, in its absolute discretion, without notice,
at any time and from time to time, may modify or amend, in whole or in part, any
or all of the provisions of this Plan, or suspend or terminate it entirely;
provided, however, that no such modification, amendment, suspension, or
termination, may without the consent of the Participant (or the Participant’s
beneficiary in the case of death) reduce after the end of the Plan Year the
right of a Participant (or the Participant’s beneficiary as the case may be) to
a payment or distribution in accordance with the provisions contained in this
Plan.

8.4        Governing Law: This Plan shall be construed in accordance with, and
governed by, the laws of the State of Illinois without giving effect to
conflicts of laws principles.

8.5        Committee Authority: Notwithstanding anything herein to the contrary,
any and all determinations or actions to be taken with respect to the Plan that
relate to a Section 16 Officer of the Company shall be determined or taken by
the Committee.